 

Exhibit 10.21

Description of Management Incentive Plan as Administered by the Compensation and
Management Development Committee of the Board of Directors of
Varian Medical Systems, Inc. for Fiscal Year 2005

Description of the Management Incentive Plan

The following paragraphs provide a summary of the principal features of the
Management Incentive Plan and its operation. The Management Incentive Plan in
its entirety has been set forth and previously filed as Exhibit 10.2 to the
Company’s Form 10-Q Quarterly Report for the quarter ended April 2, 1999. The
following summary is qualified in its entirety by reference to the Management
Incentive Plan.

Purpose of the Management Incentive Plan

The Management Incentive Plan is intended to motivate our key employees to
increase stockholder value by (1) linking a portion of their cash compensation
to our financial performance, (2) providing rewards for improving financial
performance and (3) helping to attract and retain key employees.

Administration of the Management Incentive Plan

The Management Incentive Plan is administered by the Compensation and Management
Development Committee of the Board of Directors. The members of the Compensation
and Management Development Committee must qualify as “outside directors” under
Section 162(m) for purposes of qualifying the Management Incentive Plan as
performance-based compensation under that section. Subject to the terms of the
Management Incentive Plan, the Compensation and Management Development Committee
has the sole discretion to determine the key employees who shall be granted
awards, and the amounts, terms and conditions of each award. The Compensation
and Management Development Committee may delegate its authority to grant and
administer awards to one or more officers or directors appointed by the
Compensation and Management Development Committee, but only with respect to
awards that are not intended to qualify as performance-based compensation under
Section 162(m).

Eligibility to Receive Awards

Eligibility for the Management Incentive Plan is determined in the discretion of
the Compensation and Management Development Committee. In selecting participants
for the Management Incentive Plan, the Compensation and Management Development
Committee chooses key employees of the Company and its affiliates who are likely
to have a significant impact on our performance.

Awards and Performance Goals

Under the Management Incentive Plan, the Compensation and Management Development
Committee establishes (1) the performance goals that must be achieved in order
for the participant to actually be paid an award and (2) a formula or table for
calculating a participant’s award, depending upon how actual performance
compares to the pre-established performance goals. A participant’s award will
increase or decrease as actual performance increases or decreases.

The Compensation and Management Development Committee also determines the
periods for measuring actual performance (the “performance period”). Performance
periods may last as long as three fiscal years.

The Compensation and Management Development Committee may set performance
periods and performance goals that differ from participant to participant. For
example, the Compensation and Management Development Committee may choose
performance goals based on either company-wide or business unit results, as
deemed appropriate in light of the participant’s specific responsibilities. For
purposes of qualifying awards as performance-based compensation under
Section 162(m), the Compensation and Management Development Committee will
specify performance goals from the


--------------------------------------------------------------------------------


 

following list: EBIT, EBITDA, earnings per share, net income, operating cash
flow, return on assets, return on equity, return on sales, revenue and
stockholder return.

EBIT means the Company’s or a business unit’s income before reductions for
interest and taxes. EBITDA means the Company’s or a business unit’s income
before reductions for interest, taxes, depreciation and amortization. Earnings
per share means the Company’s or a business unit’s net income, divided by a
weighted average number of common shares outstanding and dilutive common
equivalent shares deemed outstanding. Net income means the Company’s or a
business unit’s income after taxes. Operating cash flow means the Company’s or a
business unit’s sum of net income plus depreciation and amortization less
capital expenditures plus certain specified changes in working capital. Return
on assets means the percentage equal to the Company’s or a business unit’s EBIT
(before incentive compensation), divided by the Company’s or such business
unit’s, as applicable, average net assets. Return on equity means the percentage
equal to the Company’s net income, divided by average stockholders’ equity.
Return on sales means the percentage equal to the Company’s or a business unit’s
EBIT (before incentive compensation), divided by the Company’s or such business
unit’s, as applicable, revenue. Revenue means the Company’s or a business unit’s
sales. Stockholder return means the total return (change in share price plus
reinvestment of any dividends) of a share of the Company’s common stock.

For any performance period, no participant may receive an award of more than the
lesser of (1) 200% of the participant’s annualized salary rate on the last day
of the performance period or (2) $2 million. Also, the total of all awards for
any performance period cannot exceed 8% of the Company’s EBIT before incentive
compensation for the most recent completed fiscal year of the Company. Awards
that exceed this overall limit will be pro-rated so that the total does not
exceed such limit.

Determination and Payment of Actual Awards

After the end of each performance period, a determination is made as to the
extent to which the performance goals applicable to each participant were
achieved or exceeded. The actual award (if any) for each participant is
determined by applying the formula to the level of actual performance that was
achieved. However, the Compensation and Management Development Committee retains
discretion to eliminate or reduce the actual award payable to any participant
below that which otherwise would be payable under the applicable formula. Awards
under the Management Incentive Plan generally are payable in cash or common
stock of the Company within 120 days after the performance period during which
the award was earned.

Fiscal Year 2005 Performance Goals

On November 18, 2004, the Compensation and Management Development Committee set
the performance goals for fiscal year 2005 to be based upon a percentage EBIT
growth formula. For each of Richard M. Levy, Chairman of the Board, President
and Chief Executive Officer; Elisha W. Finney, Corporate Vice President and
Chief Financial Officer; Tim E. Guertin, Corporate Executive Vice President;
Joseph B. Phair, Corporate Vice President Administration, Secretary and General
Counsel; and one other executive officer of the Company, his or her performance
goal is based 100% on company-wide performance. For Robert Kluge, Corporate Vice
President, his performance goal is based 40% on company-wide EBIT growth
performance and 60% on the EBIT growth performance of the X-Ray Products
business segment.


--------------------------------------------------------------------------------